UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 19, 2011 THE CLOROX COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 1-07151 31-0595760 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Broadway, Oakland, California 94612-1888 (Address of Principal Executive Offices, including Zip code) (510) 271-7000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b)under the
